Name: Commission Regulation (EEC) No 1302/91 of 17 May 1991 on the issuing of a standing invitation to tender for the resale on the Community internal market of 1 200 tonnes of durum wheat held by the Danish intervention agency
 Type: Regulation
 Subject Matter: plant product;  European construction;  Europe;  agricultural activity;  trade policy
 Date Published: nan

 18 . 5. 91 Official Journal of the European Communities No L 123/23 COMMISSION REGULATION (EEC) No 1302/91 of 17 May 1991 on the issuing of a standing invitation to tender for the resale on the Community internal market of 1 200 tonnes of durum wheat held by the Danish intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency shall sell by standing invitation to tender on the Community internal market 1 200 tonnes of durum wheat for disposal in animal feed. Article 2 The sale provided for in Article 1 shall take place in accordance with the terms of Regulation (EEC) No 1836/82. However, notwithstanding Article 5 of that Regulation, the minimum price to be met shall be equal to the minimum price for the sale of barley applying on the closing date for submission of tenders . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by intervention agencies are to be sold by invitation to tender at prices enabling market disturbance to be avoided ; Whereas Commission Regulation (EEC) No 1 836/82 (^ as last amended by Regulation (EEC) No 2619/90 f), lays down the procedures and conditions for the sale of cereals held by intervention agencies ; Whereas Denmark has intervention stocks of durum wheat which have been in storage for a long time ; whereas this prolonged storage has brought about a dete ­ rioration in the quality of the cereals ; whereas as a conse ­ quence the latter cannot be sold on the internal market at the prices laid down in Article 5 of Regulation (EEC) No 1836/82 ; whereas provision should accordingly be made for the resale of the cereals in question at a specific price and for a given purpose ; Whereas the cereals must be disposed of in animal feed within the Community ; whereas, in order to ensure that the cereals are used for the purpose laid down, the successful tenderer must be required to lodge a security and the conditions under which it is to be released should be laid down ; whereas, in addition, as regards verification of use Commission Regulation (EEC) No 569/88 of 16 February 1968 laying down common detailed rules for verifying the use and/or destination of products from intervention Q, as last amended by Regulation (EEC) No 1 1 87/91 (8), should apply ; Article 3 1 . Tenderers shall undertake to use as. animal feed, by 31 July 1991 at the latest, any products that they are awarded, unless they are prevented from so doing by force majeure. 2. The successful tenderer shall lodge a security of ECU 70 per tonne against discharge of compliance with the conditions laid down in paragraph 1 . The security shall be lodged within two working days at the latest of that on which the notice of award is received. Article 4 1 . The obligation referred to in Article 3 ( 1 ) shall be deemed a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (9). It shall only be considered to have been discharged if the successful tenderer provides proof of having complied therewith . 2. Proof that the cereals covered by this Regulation have been used shall be provided in accordance with Regulation (EEC) No 569/88 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17 . 12. 1990, p . 23 . (3) OJ No L 139, 24. 5. 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. (Ã  OJ No L 202, 9 . 7 . 1982, p . 23 . $ OJ No L 249, 12. 9 . 1990, p. 8 . 0 OJ No L 55, 1 . 3 . 1988, p. 1 . 8) OJ No L 115, 8 . 5 . 1991 , p . 21 . (9) OJ No L 205, 3 . 8 . 1985, p. 5 . No L 123/24 Official Journal of the European Communities 18 . 5. 91  Destinado a ser escoado na alimentaÃ §Ã £o animal [artigo 1 ? do Regulamento (CEE) n? 1302/91 ]. 3 . Regulation (EEC) No 569/88 is hereby amended as follows : In Part II of the Annex (Products subject to a use and/or destination other than that mentioned under I), the follo ­ wing point and corresponding footnote are added : '(39) Commission Regulation (EEC) No 1302/91 of 17 May 1991 on the issue of a standing invitation to tender for the resale on the Community internal market of approximately 1 200 tonnes of durum wheat held by the Danish intervention agency : On the dispatch of the durum wheat in question, section 104 the following B to be added : (39) OJ No L 123, 18 . 5 . 1991 , p. 23 . Article 5 1 . The closing date for the submission of tenders for the first partial invitation to tender shall be no later than 30 May 1991 . 2. The closing date for the submission of tenders for the last partial invitation to tender shall be 27 June 1991 . 3 . Tenders must be lodged with the Danish interven ­ tion agency at the following adress :  Destinado a la utilizaciÃ ³n prevista en el arti ­ culo 1 del Reglamento (CEE) n ° 1302/91 ,  Bestemt til afsÃ ¦tning efter artikel 1 i forord ­ ning (EÃF) nr. 1302/91 ,  Zum Absatz gemÃ ¤Ã  Artikel 1 der Verordnung (EWG) Nr. 1302/91 bestimmt,  EF-Direktoratet, Direktoratet for Markedsordningerne Frederiksborggade 18 , DK-1360 Copenhagen K (telex : 15137 DK ; telecopier : 33926948).  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ´Ã ¹Ã ±Ã Ã µÃ ¸Ã µÃ ¯ Ã Ã Ã ¼Ã Ã Ã ½Ã ¬ Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1302/91 ,  For use in accordance with Article 1 of Regu ­ lation (EEC) No 1302/91 ,  DestinÃ © Ã Ã ªtre Ã ©coulÃ © [article 1 er du rÃ ¨glement (CEE) n0 1302/91 ], Article 6 The Danish intervention agency shall notify the Commis ­ sion, at the latest by Tuesday of the week following the closing date for the submission of tenders, of the quanti ­ ties and average prices of the various lots sold. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  Destinato ad essere smerciato a norma dell'articolo 1 del regolamento (CEE) n. 1302/91 ,  Bestemd om te worden afgezet overeenkom ­ stig artikel 1 van Verordening (EEG) nr. 1302/91 , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission